DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Fink on 12/2/2021.
The application has been amended as follows: 
Claim 1. A pulse photometry probe which is to be attached to a living tissue of a subject, comprising:
a light emitter that emits a light beam toward the living tissue of the subject;
a light detector that receives the light beam emitted from the light emitter and passing through the living tissue, to produce a vital signal;
a vital data acquiring section that acquires vital data of the subject based on the vital signal; 
a wireless communicating section that wirelessly transmits the vital data;
a first mounting portion that is electrically connected to the vital data acquiring section and the wireless communicating section, and on which a power source section for supplying electric power is mounted;
a second mounting portion on which the vital data acquiring section and the wireless communicating section are mounted; “and”

 --a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other,--
--wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion, and—
wherein the –first—arm portion “includes a” –and second arm portion each comprise a respective—nonlinear portion “which has an” –and a respective—inflection point.
Claim 2. The probe according to claim 1, wherein
	the vital data acquiring section includes:
	an AD converting section that converts the vital signal to a digital signal; and
	a controller that acquires the vital data based on the digital signal.
Claim 3. The probe according to claim 1 further comprising:
	a third mounting portion on which the light emitter is mounted; and
	a fourth mounting portion on which the light detector is mounted,
	the second mounting portion and the third mounting portion are electrically connected to each other, and
	the second mounting portion and the fourth mounting portion are electrically connected to each other.
Claim 4. The probe according to claim 3 wherein
	the living tissue is a portion of a finger, and
	in an insertion direction along which the living tissue is inserted into the probe, a length from the second mounting portion to “the” –each respective—inflection point is equal to or longer than a length from the –respective—inflection point to the first mounting portion.
Claim 5. The probe according to claim 4, wherein
	“the arm portion further includes:”
		“a first arm portion; and”
	“a” –the—second arm portion “which” is opposed to the first arm portion in a direction perpendicular to the insertion direction, and
	the first arm portion and the second arm portion are symmetrical with each other about an axis which passes through a center of the second mounting portion, and which is parallel to the insertion direction.
Claim 6. The probe according to claim 2 further comprising:
	a third mounting portion on which the light emitter is mounted; and
	a fourth mounting portion on which the light detector is mounted,
	the second mounting portion and the third mounting portion are electrically connected to each other, and
	the second mounting portion and the fourth mounting portion are electrically connected to each other.
Claim 7. The probe according to claim 6 wherein 
the living tissue is a portion of a finger, and
	in an insertion direction along which the living tissue is inserted into the probe, a length from the second mounting portion to “the” –each respective—inflection point is equal to or longer than a length from the –respective—inflection point to the first mounting portion.
Claim 8. The probe according to claim 7, wherein
	“the arm portion further includes:”
		“a first arm portion; and”

	the first arm portion and the second arm portion are symmetrical with each other about an axis which passes through a center of the second mounting portion, and which is parallel to the insertion direction.
Claim 9. The probe according to claim 1, wherein the first mounting portion is a first circuit board and the second mounting portion is a second circuit board.
Claim 10. The probe according to claim 1, wherein the first mounting portion and the second mounting portion are electrically connected via the --respective-- nonlinear portion--s—of the –first—arm portion –and second arm portion--.
Claim 11. The probe according to claim 1, wherein the first mounting portion and the second mounting portion are movable relative to each other.
Claim 12. A pulse photometry probe which is to be attached to a portion of a finger of a subject, comprising:
	a light emitter that emits a light beam toward the portion of the finger;
	a light detector that receives the light beam emitted from the light emitter and passing through the portion of the finger, to produce a vital signal;
	a vital data acquiring section that acquires vital data of the subject based on the vital signal; 
	a wireless communicating section that wirelessly transmits the vital data;
a first mounting portion that is electrically connected to the vital data acquiring section and the wireless communicating section, and on which a power source section for supplying electric power is mounted;
a second mounting portion on which the vital data acquiring section and the wireless communicating section are mounted; “and”

--a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other,--
--wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion--,
wherein the –first—arm portion “includes a”—and second arm portion each comprise a respective—nonlinear portion “which has an”—and a respective—inflection point, and
wherein in an insertion direction along which the portion of the finger is inserted into the probe, a length from the second mounting portion to “the” –each respective—inflection point is equal to or longer than a length from the –respective—inflection point to the first mounting portion.
Claim 13. A pulse photometry probe which is to be attached to a living tissue of a subject, comprising:
	a light emitter that emits a light beam toward the living tissue of the subject;
	a light detector that receives the light beam emitted from the light emitter and passing through the living tissue, to produce a vital signal;
	a controller that acquires vital data of the subject based on the vital signal; 
	a wireless communicating section that wirelessly transmits the vital data;
a first mounting portion that is electrically connected to the controller and the wireless communicating section, and on which a power source section for supplying electric power is mounted;
a second mounting portion on which the controller and the wireless communicating section are mounted; “and”
“an” –a first—arm portion that electrically connects the first mounting portion and the second mounting portion to each other--; and—

--wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion--,
wherein the –first—arm portion “includes a”—and second arm portion each comprise a respective—nonlinear portion “which has an”—and a respective—inflection point.
Claim 14. The probe according to claim 13, wherein the first mounting portion is a first circuit board and the second mounting portion is a second circuit board.
Claim 15. The probe according to claim 13, wherein the first mounting portion and the second mounting portion are electrically connected via the --respective-- nonlinear portion--s-- of the --first-- arm portion –and second arm portion--.
Claim 16. The probe according to claim 13, wherein the first mounting portion and the second mounting portion are movable relative to each other.
	
	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art fails to disclose and would not have rendered obvious a pulse photometry probe which is to be attached to a living tissue of a subject, comprising: 
a light emitter that emits a light beam toward the living tissue of the subject;
a light detector that receives the light beam emitted from the light emitter and passing through the living tissue, to produce a vital signal;
a vital data acquiring section that acquires vital data of the subject based on the vital signal; 
a wireless communicating section that wirelessly transmits the vital data;

a second mounting portion on which the vital data acquiring section and the wireless communicating section are mounted;
a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and
a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other,
wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion, and 
wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point.
US 2015/0208967, hereinafter Tateda, discloses a pulse photometry probe (biological information measurement device 1, Figs. 4-7) which is to be attached to a living tissue of a subject (para [0026]), comprising: a light emitter (light source unit 4) that emits a light beam toward the living tissue of the subject (para [0026]); a light detector (light receiving unit 5) that receives the light beam emitted from the light emitter and passing through the living tissue (para [0026]), to produce a vital signal (para [0026], signal output from light receiving unit 5); a vital data acquiring section (electric circuit 6 includes controller 61 and A/D converter 622) that acquires vital data of the subject based on the vital signal (abstract, paras [0041-0043]); a wireless communicating section (communication unit 9) that wirelessly transmits the vital data (para [0047]); a first mounting portion (Fig. 4, first mounting portion is charging circuit 8 on which power supply unit 7 is mounted) that is electrically connected to the vital data acquiring section and the wireless communicating section (Fig. 6 shows block diagram of electrical 
Tateda does not disclose a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other, wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion, and wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point.
US 8761852, hereinafter Parthasarathy, discloses a pulse photometry probe (device 10A, Fig. 1) comprising a first mounting portion (Fig. 1, first mounting portion is portion on which power supply 24 is mounted) that is electrically connected (see Fig. 1, electrical connection through electrical conductor 22) to a vital data acquiring section (Col. 5 lines 35-37, processor) and a wireless communicating section (communication module 20A), and on which a power source section is mounted (see Fig. 1, power supply 24); a second mounting portion on which the vital data acquiring section and the wireless communicating section are mounted (second mounting portion is portion on which communication module 20A is mounted, Col. 5 lines 35-37 state that a processor may be disposed in the communication module); a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other (Fig. 1, a lower portion of device 10A containing a portion of electrical 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tateda such that it comprised a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other, and wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point, as taught by Parthasarathy, as a simple substitution of one element (Parthasarathy’s arm portions) for another (Tateda’s arm portion) to obtain the predictable result of having an arm portion that electrically connects the power source to the vital data acquiring section and the wireless communication section.
However, the prior art of record fails to disclose wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Regarding claim 12: The prior art fails to disclose and would not have rendered obvious a pulse photometry probe which is to be attached to a portion of a finger of a subject, comprising:
a light emitter that emits a light beam toward the portion of the finger;

a vital data acquiring section that acquires vital data of the subject based on the vital signal; 
a wireless communicating section that wirelessly transmits the vital data;
a first mounting portion that is electrically connected to the vital data acquiring section and the wireless communicating section, and on which a power source section for supplying electric power is mounted;
a second mounting portion on which the vital data acquiring section and the wireless communicating section are mounted;
a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and
a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other,
wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion,
wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point, and
wherein in an insertion direction along which the portion of the finger is inserted into the probe, a length from the second mounting portion to each respective inflection point is equal to or longer than a length from the respective inflection point to the first mounting portion.
US 2015/0208967, hereinafter Tateda, discloses a pulse photometry probe (biological information measurement device 1, Figs. 4-7) which is to be attached to a portion of a finger of a subject (para [0026]), comprising: a light emitter (light source unit 4) that emits a light beam toward the portion of the finger (para [0026]); a light detector (light receiving unit 5) that receives the light beam emitted 
Tateda does not disclose a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other, wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion, wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point, and wherein in an insertion direction along which the portion of the finger is inserted into the probe, a length from the second mounting portion to each respective inflection point is equal to or longer than a length from the respective inflection point to the first mounting portion.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tateda such that it comprised a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other, wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point, and wherein in an insertion direction along which the portion of the finger is inserted into the probe, a length from the second mounting portion to each respective inflection point is equal to or longer than a length from the respective inflection point to the first mounting portion, as taught by Parthasarathy, as a simple substitution of one element (Parthasarathy’s arm portions) for another (Tateda’s arm portion) to obtain the predictable result of having an arm portion that electrically connects the power source to the vital data acquiring section and the wireless communication section.
However, the prior art of record fails to disclose wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Regarding claim 13: The prior art fails to disclose and would not have rendered obvious a pulse photometry probe which is to be attached to a living tissue of a subject, comprising:
a light emitter that emits a light beam toward the living tissue of the subject;
a light detector that receives the light beam emitted from the light emitter and passing through the living tissue, to produce a vital signal;
a controller that acquires vital data of the subject based on the vital signal; 
a wireless communicating section that wirelessly transmits the vital data;

a second mounting portion on which the controller and the wireless communicating section are mounted;
a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and
a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other;
wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion,
wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point.
US 2015/0208967, hereinafter Tateda, discloses a pulse photometry probe (biological information measurement device 1, Figs. 4-7) which is to be attached to a living tissue of a subject (para [0026]), comprising: a light emitter (light source unit 4) that emits a light beam toward the living tissue of the subject (para [0026]); a light detector (light receiving unit 5) that receives the light beam emitted from the light emitter and passing through the living tissue (para [0026]), to produce a vital signal (para [0026], signal output from light receiving unit 5); a controller (electric circuit 6 includes controller 61 and A/D converter 622) that acquires vital data of the subject based on the vital signal (abstract, paras [0041-0043]); a wireless communicating section (communication unit 9) that wirelessly transmits the vital data (para [0047]); a first mounting portion (Fig. 4, first mounting portion is charging circuit 8 on which power supply unit 7 is mounted) that is electrically connected to the controller and the wireless communicating section (Fig. 6 shows block diagram of electrical circuit, power supply 7 is electrically connected to communication unit 9 and electric circuit 6, which contains controller 61 and A/D 
Tateda does not disclose a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other, wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion, and wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point.
US 8761852, hereinafter Parthasarathy, discloses a pulse photometry probe (device 10A, Fig. 1) comprising a first mounting portion (Fig. 1, first mounting portion is portion on which power supply 24 is mounted) that is electrically connected (see Fig. 1, electrical connection through electrical conductor 22) to a controller (Col. 5 lines 35-37, processor) and a wireless communicating section (communication module 20A), and on which a power source section is mounted (see Fig. 1, power supply 24); a second mounting portion on which the controller and the wireless communicating section are mounted (second mounting portion is portion on which communication module 20A is mounted, Col. 5 lines 35-37 state that a processor may be disposed in the communication module); a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other (Fig. 1, a lower portion of device 10A containing a portion of electrical conductor 22 that electrically connects power supply 24 and communication module 20A); and a second arm portion that electrically connects the first 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tateda such that it comprised a first arm portion that electrically connects the first mounting portion and the second mounting portion to each other; and a second arm portion that electrically connects the first mounting portion and the second mounting portion to each other, and wherein the first arm portion and second arm portion each comprise a respective nonlinear portion and a respective inflection point, as taught by Parthasarathy, as a simple substitution of one element (Parthasarathy’s arm portions) for another (Tateda’s arm portion) to obtain the predictable result of having an arm portion that electrically connects the power source to the controller and the wireless communication section.
However, the prior art of record fails to disclose wherein the first arm portion and second arm portion do not overlap, and a gap is located between the first arm portion and the second arm portion. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791